Citation Nr: 1729048	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a dental disorder.

2.  Whether new and material evidence has been received to reopen service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen service connection for a prostate disorder, claimed as urethritis and prostatitis. 

4.  Service connection for a dental disorder.

5.  Service connection for sinusitis.

6.  Service connection for a prostate disorder, claimed as urethritis and prostatitis.



REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant in this case, served on active duty from July 1965 to July 1967.  The Veteran had died on June [REDACTED], 2017.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

In June 2017, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain the Veteran's service treatment records and private nexus opinions, especially as referenced during the February 2017 Board hearing.  Subsequently, the Veteran's representative provided the Board with the above-referenced documents.  In a July 12, 2017 decision, the Board reopened all of the issues on appeal, granted service connection for sinusitis and benign prostatic hyperplasia, and remanded the issue of service connection for a dental disorder.  Unbeknown to the Board, the Veteran had died on June 22, 2017, prior to the July 12, 2017 Board decision; therefore, the July 12, 2017 Board decision lacked jurisdiction, and must be vacated.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1965 to July 1967.

2.  On June [REDACTED], 2017, the Veteran died.

3.  On July 12, 2017, unaware of the Veteran's death, the Board issued a decision in this case purporting to grant some issues and remanding others. 

4.  On July 18, 2017, the Board was notified that the Veteran had died on June [REDACTED], 2017.

5.  The Veteran's death preceded the issuance of the July 12, 2017 Board decision.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran prior to the July 12, 2017 Board decision, that Board decision lacked jurisdiction and must be vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died on June [REDACTED], 2017, which was during the pendency of the appeal.  On July 12, 2017, unaware of the Veteran's death, the Board issued a decision in this case purporting to grant some issues and remanding others.  On July 18, 2017, the Board was notified that the Veteran had died on June [REDACTED], 2017.  As the death of the Veteran preceded the July 12, 2017 Board decision, the July 12, 2017 Board decision must be vacated.   

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 
38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking 

substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The July 12, 2017 Board decision is vacated, and the Veteran's appeal is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


